IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2415 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 150 DB 2017
                                :
           v.                   :          Attorney Registration No. 39879
                                :
ANDRE MICHNIAK,                 :          (Philadelphia)
                                :
                Respondent      :




                                      ORDER


PER CURIAM


      AND NOW, this 19th day of October, 2017, upon consideration of the Verified

Statement of Resignation, Andre Michniak is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).